Case 1:04-cr-01110-DLC Document 770 Filed 06/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee i ee a ee i ee i a ee a i i x
UNITED STATES OF AMERICA : O4crtiloO (DLC)
: Licvi556 {DLC}
-VV¥O-
ANGELO DIPIETRO, : ORDER
Defendant.
eee semen were re pee ee ee a ee ee ee x

DENISE COTE, District Judge:

Having received Angelo DiPietro’s letter of June 9, it is
hereby

ORDERED that the resentencing proceeding scheduled for June
24, 2021 shall occur in person,

Dated: New York, New York
June 93, 2021

Decca

(PENISE COTE
United States District Judge

 
